ADKINS, Justice.
In Cabbagestalk v. State, 473 So.2d 718 (Fla. 4th DCA 1985), the Fourth District, on the authority of Tamer v. State, 463 So.2d 1236 (Fla. 4th DCA 1984), held the exclusionary rule applicable to probation revocation proceedings and certified to this Court the following question:
Under the 1983 amendment to article I, section 12 of the Florida Constitution, does the exclusionary rule apply in probation revocation hearings?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
Because we have recently answered this question in the affirmative in State v. Cross, 487 So.2d 1056 (Fla.1986), we ap*1056prove the decision of the district court on the authority of Cross.
It is so ordered.
BOYD, C.J., and OVERTON, MCDONALD, EHRLICH, SHAW and BARRETT, JJ., concur.